In a proceeding pursuant to CPLR article 78 to review a determination of the respondent board of education, dated October 4, 1978 and made after a hearing, which found petitioner guilty of certain misconduct and dismissed him from his position, petitioner appeals from a judgment of the Supreme Court, Kings County, entered June 12, 1979, which dismissed the petition. Judgment affirmed, without costs or disbursements. The issue raised in the petition was whether the determination finding petitioner guilty of misconduct and dismissing him from employment was supported by substantial evidence (see CPLR 7803, subd 4). Where that issue is raised, the proceeding should be transferred to the Appellate Division for disposition (see CPLR 7804, subd [g]). Special Term erred in disposing of the issue in the first instance. However, we may consider the matter as if it had been transferred properly (see Matter of King v Board of Educ., 71 AD2d 895). We conclude that there is substantial evidence to support the determination (see 300 Gramatan Ave. *902Assoc. v State Div.of Human Rights, 45 NY2d 176). The penalty of dismissal is not so disproportionate to the offenses charged as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Rabin, Hargett and Weinstein, JJ., concur.